1 er. ; , 20 Page 1of1
SATE RBTLAR Bogument 50) Filed Olea Page 1 of 2

Co LSO N | AW Colson Law PLLC

80 Broad Street, 19th Floor
New York, NY 10004

(212) 257-6455
www.colsonlaw.com

“MEMO ENDORSED

By ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, N.Y. 10007

Re: U.S. v. Gyancarlos Espinal, 17 Cr. 791 (LAK)

Dear Judge Kaplan:

Mr. Espinal pled guilty in November 2019 to a two-count indictment charging conspiracy to
distribute heroin and conspiracy to commit murder during and in relation to a drug-trafficking crime.
He was incarcerated at the Metropolitan Correctional Center and was transferred to the Queens
Detention Facility (“GEO”) afier agreeing to cooperate with the case.

am writing Ex Parte to request that Your Honor sign the attached subpoenas, requesting Mr.
Espinal’s complete set of BOP records from the Queens Detention F acility and the Metropolitan
Correctional Center, including, but not limited to: disciplinary records, educational records, and all
records available from past Bureau of Prisons facilities. I believe that these records will provide insight
into Mr. Espinal’s experience while incarcerated.

I appreciate the Court’s consideration.

Respectfully submitted,
/s/

Deborah Colson

   

Denied without prejudice to ve by moti

ce: AUSA Danielle Sassoon notice.
Uw

 
